                 Case 1:19-cr-00116-KMW Document 124 Filed 02/10/                                 USBOESf>NVl
        -----~-:::-;:::::,
        '\o) ~ ~ [g Il W[gljy                 SHER TREMONT E                           LLP
                                                                                                  DOCUMENT
                                                                                                  ELECTRONICALLY FILED
         ~        FEB 1 1 2020      ~                                                             DOC#:
                                                                                                  DATE FI_L_E_D_:- ~
                                                                                                                   ---,.{-ll.. .{,, . .~.-0-
          CHAMBERS OF KIMBA M . WOOD
                U.S.D.J .-5.D.N .Y.

                                                                                             February 10, 2020


                     BYECF

                     The Honorable Kimba M. Wood
                     United States District Judge
                     United States District Court
                     Southern District of New York
                     500 Pearl Street
                     New York, New York 10007

                                     Re:     United States v. Reinaldo Roman                        MEMO ENDORSED-
                                             Case No. 19 Cr. 116 (KMW)

                     Dear Judge Wood :

                             We represent Reinaldo Roman, defendant in the above-referenced action. We
                     write to respectfully request a ten-day adjournment of his sentencing hearing, currently
                     scheduled for February 24, 2020, to afford the defense additional time to collect
                     supporting documentation, including letters of support from Mr. Roman ' s family and
                     friends, for the sentencing memorandum.

                            This is Mr. Roman ' s second request for an adjournment of sentencing. We have
                     conferred with Assistant U.S. Attorney Michael Krouse, who indicated that the
                     government consents to this request.

                             We appreciate the Court' s consideration.

             )e (\-le (\ c... ~ i s a.Jj I) v-.A~d... ~                 Respectfully submitted,

 ~ re n L-f , => l:>d,. o, a...+ 11: o c "' . M.                        Isl Heather Han
7:u ~ nAA n1✓-> s k I, m, .ss ·,~"<"\ , ~ d ~ b~                        Michael Tremonte
                                                                        Heather Han
K ~~n-t d-\.{ . bov..AAf'~~
s \.,\. \:, yV\. i s s I c-1". \ ~ J.. I.M. b~ k 6(14 Al'\-\ ;\ 7   .
                     cc:     All Counsel of Record (by ECF)                                               ~/lfl~
                                                                                    SO ORDERED :             N.Y. , f·-.. ,.


                                                                              ~ YYL,. wrvt__
                                                                          /              KIMBA M . WOOD
                                                                                                  U.S.D.J.
                                           90 ~road ~tr~~t I 23rd ~loor I N!:!W York, NY 10004
                                      www.shertremonte.com I tel. 212 .202.2600 I fax. 212.202.4156
